Exhibit 10.2

PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS


by and between


MONTCLAIR PARC APARTMENTS LIMITED PARTNERSHIP,
an Oklahoma limited partnership




( “Seller”)


and


STEADFAST ASSET HOLDINGS, INC.,
a California corporation


(“Buyer”)









--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page No.


                           
1.
PURCHASE AND SALE    1

2.
PURCHASE PRICE    2

3.
PAYMENT OF PURCHASE PRICE    2

4.
BUYER’S REMEDIES    3

5.
ESCROW INSTRUCTIONS    4

6.
CLOSING    5

7.
BUYER’S REVIEW    5

8.
REPRESENTATIONS AND WARRANTIES    9

9.
COVENANTS    12

10.
ADJUSTMENTS AND PRORATIONS    14

11.
CLOSING DOCUMENTS    16

12.
COSTS    16

13.
CASUALTY OR CONDEMNATION    17

14.
ATTORNEYS’ FEES    17

15.
ASSIGNMENT    17

16.
WAIVER    18

17.
GOVERNING LAW; TIME    18

18.
NOTICES    18

19.
ENTIRE AGREEMENT    19

20.
COUNTERPARTS; COPIES    19

21.
AUTHORITY    19

22.
RECORD ACCESS AND RETENTION    19

23.
CONTRACT CONSIDERATION    20

24.
DISCLAIMER    20

                  



--------------------------------------------------------------------------------



EXHIBITS
Exhibit “A”
Real Property Description
Exhibit “B”
Personal Property Description
Exhibit “C”
Due Diligence Documents
Exhibit “D”
Form of Deed
Exhibit “E”
Form of General Assignment
Exhibit “F”
Form of Bill of Sale
Exhibit “G”
Form of Non-Foreign Certificate
Exhibit “H”
Form of Tenant Notice



SCHEDULES
Schedule 1
Leases
Schedule 2
Contracts
Schedule 3
Approvals












--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS




This PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (“Agreement”) is
made and entered into as of the 27th day of January, 2012, by and between
MONTCLAIR PARC APARTMENTS LIMITED PARTNERSHIP, an Oklahoma limited partnership
(“Seller”), and STEADFAST ASSET HOLDINGS, INC., a California corporation
(“Buyer”), with reference to the following facts:
RECITALS:
A.Seller is the fee owner of that certain land with a multi-family housing
project situated thereon, which is located at 10900 S. Pennsylvania Avenue,
Oklahoma City, Oklahoma, and more particularly described in Exhibit “A” attached
hereto (together with all structures, improvements, machinery, fixtures and
equipment affixed or attached to the land, the “Real Property”).
B.    Seller desires to sell the Real Property, along with certain related
personal and intangible property, to Buyer, and Buyer desires to purchase such
real, personal, and intangible property from Seller in accordance with the terms
and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto mutually agree as follows:
1.PURCHASE AND SALE. Subject to the terms and conditions of this Agreement, and
for the consideration herein set forth, Seller agrees to sell and transfer, and
Buyer agrees to purchase and acquire, all of Seller’s right, title, and interest
in and to the following (collectively, the “Property”):
1.1    The Real Property, including, without limitation, water and water rights,
if any;
1.2    All easements, licenses, interests, rights, and privileges appurtenant to
the Real Property;
1.3    All equipment, tools, machinery, materials, supplies and other tangible
personal property owned by Seller and located on or used in connection with or
arising out of the ownership of the Real Property as of the date hereof, as more
particularly described in Exhibit “B” attached hereto (collectively, “Personal
Property”) excluding all computer programs and computer software;
1.4    All leases and occupancy agreements relating to the Property in effect on
the Date of Closing (as hereinafter defined), including all amendments thereto
(collectively,



--------------------------------------------------------------------------------



“Leases”) (the Leases in effect on the date of this Agreement are identified on
Schedule 1 attached hereto);
1.5    Subject to Section 7.6 below, all maintenance, supply or other contracts
relating to the operation of the Property in effect as of the date hereof, which
are identified on Schedule 2 attached hereto (collectively, “Contracts”);
1.6    All approvals, plans, studies and surveys relating to the Property, which
are identified on Schedule 3 attached hereto (collectively, “Approvals”); and
1.7    All entitlements and intangible personal property in connection with or
arising out of the ownership of the Real Property, including, without
limitation, all licenses, permits and certificates of occupancy for the Real
Property and trade names and logos (collectively, “Intangible Property”).
2.    PURCHASE PRICE. The total purchase price (“Purchase Price”) to be paid by
Buyer to Seller for the Property shall be THIRTY-FIVE MILLION SEVEN HUNDRED
FIFTY THOUSAND AND 00/100 DOLLARS ($35,750,000.00), payable all in cash.
3.    PAYMENT OF PURCHASE PRICE. The Purchase Price shall be paid as follows:
3.1    Deposit. Within three (3) business days after the mutual execution of
this Agreement, Buyer shall deliver to First American Title Insurance Company
(“Escrow Holder”), which has an address of First American Title Insurance
Company, 5 First American Way, Santa Ana, California 92707, Attn: Kathleen
Huntsman, the sum of SIX HUNDRED THOUSAND AND 00/100 DOLLARS ($600,000.00)
(“Initial Deposit”) in immediately available funds as a good faith deposit. The
Initial Deposit and the Extension Deposit (as hereinafter defined) and all
interest earned thereon shall be collectively referred to in this Agreement as
the “Deposit”. The Initial Deposit shall be in the form of wire transfer, cash
or certified or bank cashier’s check. Escrow Holder shall place the Deposit in
an interest-bearing account. If Closing occurs in accordance with this
Agreement, the Deposit shall be applied against the Purchase Price. The Deposit
shall be returned to Buyer if Escrow fails to close due to (i) Seller’s breach
of this Agreement, (ii) the failure of a Buyer condition to close as expressly
set forth in this Agreement, or (iii) a casualty or condemnation event as
described in Section 13 below.
3.2    Remainder of Purchase Price. Before Close of Escrow, Buyer shall deposit
into Escrow immediately available funds in an amount which, when added to the
Deposit, will equal the Purchase Price plus any additional amounts necessary to
cover costs and/or prorations under this Agreement.
3.3    Liquidated Damages. SELLER AND BUYER AGREE THAT, IF THE PURCHASE AND SALE
OF THE PROPERTY IS NOT COMPLETED AND THIS



--------------------------------------------------------------------------------



AGREEMENT TERMINATES BECAUSE BUYER MATERIALLY DEFAULTS UNDER OR MATERIALLY
BREACHES THIS AGREEMENT, THE PORTION OF THE DEPOSIT THEN DEPOSITED WITH ESCROW
HOLDER PURSUANT TO THIS AGREEMENT AND ALL INTEREST THEREON SHALL BE PAID TO
SELLER UPON TERMINATION OF THIS AGREEMENT AND RETAINED BY SELLER AS LIQUIDATED
DAMAGES AND AS SELLER’S SOLE REMEDY AT LAW OR IN EQUITY. SELLER AND BUYER AGREE
THAT, UNDER THE CIRCUMSTANCES EXISTING AS OF THE DATE OF THIS AGREEMENT, ACTUAL
DAMAGES MAY BE DIFFICULT TO ASCERTAIN AND THE PORTION OF THE DEPOSIT THEN
DEPOSITED WITH ESCROW HOLDER PURSUANT TO THIS AGREEMENT AND ALL INTEREST THEREON
IS A REASONABLE ESTIMATE OF THE DAMAGES THAT WILL BE INCURRED BY SELLER IF BUYER
MATERIALLY DEFAULTS UNDER OR MATERIALLY BREACHES THIS AGREEMENT AND FAILS TO
PURCHASE THE PROPERTY PURSUANT TO THE TERMS OF THIS AGREEMENT.
SELLER’S INITIALS: /s/ MDC
BUYER’S INITIALS:  /s/RFE

4.    BUYER’S REMEDIES. SELLER AND BUYER AGREE THAT IF THE PURCHASE AND SALE OF
THE PROPERTY IS NOT COMPLETED BECAUSE SELLER MATERIALLY DEFAULTS UNDER OR
MATERIALLY BREACHES THIS AGREEMENT, BUYER MAY (i) BY WRITTEN NOTICE TO ESCROW
HOLDER AND SELLER, TERMINATE THIS AGREEMENT WITHOUT PREJUDICE TO BUYER’S
REMEDIES BELOW, AND UPON BUYER’S ELECTION TO TERMINATE THIS AGREEMENT, ESCROW
HOLDER SHALL RETURN TO BUYER THE PORTION OF THE DEPOSIT THEN DEPOSITED WITH
ESCROW HOLDER PURSUANT TO THIS AGREEMENT AND ALL INTEREST THEREON, OR
(ii) COMPEL SPECIFIC PERFORMANCE OF SELLER’S OBLIGATIONS UNDER THIS AGREEMENT.
IN THE EVENT BUYER ELECTS TO PROCEED UNDER CLAUSE (ii) ABOVE, BUYER SHALL
COMMENCE SUCH ACTION, IF AT ALL, WITHIN THIRTY (30) DAYS AFTER THE SCHEDULED
CLOSING DATE HEREUNDER. IN ADDITION TO AND NOTWITHSTANDING THE FOREGOING, (x) IF
THE PURCHASE AND SALE OF THE PROPERTY IS NOT COMPLETED AND THIS AGREEMENT
TERMINATES BECAUSE SELLER UNINTENTIONALLY DEFAULTS UNDER OR BREACHES THIS
AGREEMENT, AND BUYER IS PREVENTED FROM SEEKING OR OBTAINING SPECIFIC PERFORMANCE
OF SELLER’S OBLIGATIONS UNDER THIS AGREEMENT AS A RESULT THEREOF, THEN BUYER
MAY, IN ADDITION TO RECOVERING FROM SELLER THE DEPOSIT, RECOVER FROM SELLER
BUYER’S OUT-OF-POCKET DUE DILIGENCE AND LEGAL COSTS AND EXPENSES INCURRED IN
CONNECTION WITH THE PURCHASE AND SALE OF THE PROPERTY AS CONTEMPLATED BY THIS
AGREEMENT, AND (y) IF THE PURCHASE AND SALE OF THE PROPERTY IS NOT COMPLETED
BECAUSE SELLER INTENTIONALLY DEFAULTS UNDER OR BREACHES THIS AGREEMENT, AND
BUYER IS PREVENTED FROM SEEKING OR OBTAINING SPECIFIC PERFORMANCE OF SELLER’S
OBLIGATIONS UNDER THIS AGREEMENT AS A



--------------------------------------------------------------------------------



RESULT THEREOF, THEN BUYER MAY, IN ADDITION TO RECOVERING THE DEPOSIT, RECOVER
FROM SELLER BUYER’S DAMAGES RESULTING FROM SELLER’S BREACH OR DEFAULT IN AN
AMOUNT NOT TO EXCEED TWICE THE AMOUNT OF THE DEPOSIT.
SELLER’S INITIALS: /s/ MDC
BUYER’S INITIALS: /s/ RFE

5.    ESCROW INSTRUCTIONS.
5.1    Opening of Escrow. Within three (3) business days after the mutual
execution of this Agreement, the parties shall open an escrow (“Escrow”) with
Escrow Holder in order to consummate the purchase and sale in accordance with
the terms and provisions hereof. This Agreement shall be deposited in the Escrow
and the provisions hereof shall constitute joint primary escrow instructions to
Escrow Holder; provided, however, that the parties shall execute such additional
instructions as requested by Escrow Holder not inconsistent with the provisions
hereof. The date as of which Escrow Holder shall have received (i) the Initial
Deposit and (ii) executed counterparts of this Agreement from both Seller and
Buyer shall constitute the “Opening of Escrow.” Escrow Holder shall deliver
written confirmation of the date of the Opening of Escrow to the parties in the
manner set forth in Section 18 of this Agreement.
5.2    Conditions to Close. Escrow shall not close unless and until the
following conditions precedent and contingencies have been satisfied or waived
in writing by the party for whose benefit the conditions have been included:
5.2.1    All contingencies to Buyer’s obligation to close Escrow described in
Sections 7.3 and 7.4 below have either been satisfied or waived in writing by
Buyer.
5.2.2    All funds and instruments described in Sections 3 and 11 have been
delivered to Escrow Holder.
5.2.3    The title department of Escrow Holder, which has an address of 5 First
American Way, Santa Ana, California 92707, Attn: Kristen A. Hueter, shall have
irrevocably committed to Buyer in writing to issue an ALTA extended owner’s
policy of title insurance, in form and content acceptable to Buyer in its sole
and absolute discretion, insuring Buyer’s title to the Real Property in an
amount equal to the Purchase Price, subject to the Permitted Exceptions.
5.2.4    Seller and Buyer shall each have materially performed, observed and
complied with all covenants, agreements and conditions required by this
Agreement to be performed, observed and/or complied with by such party prior to,
or as of, the Closing.
5.2.5    This Agreement has not been terminated by Buyer pursuant Section 4
above or Section 7.5 below.



--------------------------------------------------------------------------------



Any condition not otherwise satisfied or waived as of the Closing shall be
deemed fully satisfied or waived by the party for whose benefit the condition
had been included. If Escrow fails to Close because any condition for Buyer’s
benefit is not satisfied or waived by Buyer, Buyer may elect to terminate this
Agreement by written notice to Seller and Escrow Holder, in which event this
Agreement shall automatically terminate, Escrow Holder shall immediately
disburse the Deposit to Buyer, and neither party will have any further
obligation to the other, except those obligations that expressly survive the
termination of this Agreement.
5.3    Recordation and Transfer. Upon satisfaction of the conditions set forth
in Section 5.2 above, Escrow Holder shall transfer the Property as follows:
5.3.1    Cause the Deed (as such term is hereinafter defined) to be recorded
with the County Clerk of Oklahoma County, Oklahoma;
5.3.2    Deliver to the parties entitled thereto the other closing documents;
5.3.3    Disburse all funds deposited with Escrow Holder by Buyer in payment of
the Purchase Price for the Property to Seller pursuant to instructions to be
delivered by Seller to Escrow Holder, less the amount of all items, costs and
prorations chargeable to the account of Seller pursuant to the settlement
statement signed by Seller; and
5.3.4    Disburse the remaining balance of the funds deposited by Buyer to Buyer
upon the Close of Escrow pursuant to instructions to be delivered by Buyer to
Escrow Holder after all costs payable by Buyer pursuant to Section 12 below have
been deducted.
6.    CLOSING.
6.1    Generally. Escrow shall close on the closing date as herein specified in
accordance with the provisions of this Agreement (“Date of Closing”, “Closing
Date”, “Closing” or “Close of Escrow”), unless otherwise extended (i) by
operation of Sections 7.3 or 13 below, (ii) by Buyer pursuant to Section 6.2
below, or (iii) by written agreement between Buyer and Seller. The Close of
Escrow shall occur at the office of Escrow Holder on a date occuring between
April 2, 2012 and April 5, 2012 (“Initial Scheduled Closing Date”), which date
shall be selected by Buyer by delivering written notice thereof to Seller and
Escrow Holder at least five (5) days prior to the selected date.
6.2    Extension Option. Notwithstanding Section 6.1 above, Buyer shall have the
option (“Extension Option”), in Buyer’s sole and absolute discretion, to extend
the Initial Scheduled Closing Date to a date occuring between May 1, 2012 and
May 4, 2012 (“Rescheduled Closing Date”), by providing written notice to Seller
of such election no later than five (5) days prior to the Initial Scheduled
Closing Date. In such case, Buyer shall deposit with Escrow Holder an additional
sum of Two Hundred Thousand and 00/100 Dollars ($200,000.00) (“Extension
Deposit”) in immediately available funds. Buyer shall select the Rescheduled
Closing Date by delivering written notice thereof to Seller and Escrow Holder at



--------------------------------------------------------------------------------



least five (5) days prior to the selected date.
7.    BUYER’S REVIEW.
7.1    Delivery of Documents. Within three (3) days after the Opening of Escrow,
Seller shall, at the sole expense of Seller, deliver to Buyer the following
documents pertaining to the Property that are in the possession of or reasonably
available to Seller: (i) the documents listed on Exhibit ”C” attached hereto;
(ii) copies of the Contracts and the Approvals; (iii) copies of all
architectural, engineering and other drawings, plans and specifications for the
buildings, structures, improvements, machinery, fixtures and equipment included
in the Real Property; (iv) copies of all reports, studies, investigations,
appraisals and other materials concerning the design, construction, condition or
status of the Real Property or any of the buildings, structures, improvements,
machinery, fixtures or equipment included in the Real Property, or any system,
element or component thereof, or any past or present Release (as hereinafter
defined) or threatened Release of any Hazardous Substances (as hereinafter
defined) in, on, under or within the Real Property or any other real property in
the vicinity of the Real Property, or the compliance of the Real Property with
Environmental Laws (as hereinafter defined); and (v) copies of all environmental
impact reports, negative declarations, environmental impact certifications, and
zoning, land use or development agreements relating to the Real Property (all of
which shall be made available for inspection and copying at the Property at
Buyer’s cost). In addition, within five (5) days after written request by Buyer,
Seller shall, at Seller’s sole expense, deliver to Buyer copies of up to
twenty-five (25) of the Leases, which shall be selected by Buyer and/or Buyer’s
auditor. Upon a termination of the Agreement under Section 7.5 or otherwise,
Buyer shall return to Seller all documents delivered to Seller pursuant to this
paragraph.
As used in this Agreement, the following definitions shall apply: “Environmental
Laws” shall mean all federal, state and local laws, ordinances, rules and
regulations now or hereafter in force, as amended from time to time, in any way
relating to or regulating human health or safety, or industrial hygiene or
environmental conditions, or protection of the environment, or pollution or
contamination of the air, soil, surface water or groundwater, and includes the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
42 U.S.C. § 9601, et seq., the Resource Conservation and Recovery Act, 42 U.S.C.
§ 6901, et seq., the Clean Water Act, 33 U.S.C. § 1251, et seq., and the
Hazardous Substance Account Act. “Hazardous Substances” shall mean any substance
or material that is described as a toxic or hazardous substance waste or
material or a pollutant or contaminant, or words of similar import, in any of
the Environmental Laws, and includes, without limitation, asbestos, petroleum
(including crude oil or any fraction thereof, natural gas, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel, or any mixture
thereof), petroleum products, polychlorinated biphenyls, urea formaldehyde,
radon gas, radioactive matter, medical waste, and chemicals which may cause
cancer or reproductive toxicity (excluding pool chlorine, cleaning supplies, or
day to day consumer products used for domestic purposes on the Property).
“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping or disposing into
the environment, including continuing



--------------------------------------------------------------------------------



migration, of Hazardous Substances into or through soil, surface water or
groundwater.
7.2    Access. Upon the execution of this Agreement, Seller shall allow Buyer or
Buyer’s agents or representatives access to the Property for purposes of any
non-intrusive physical or environmental inspection of the Property and, to the
extent copies are not provided to Buyer by Seller, review and copying of
Seller’s books and records relating to the Property and any of the documents
described in Section 7.1 above, and other matters necessary in the discretion of
Buyer to evaluate and analyze the feasibility of the Property for Buyer’s
intended use thereof, subject to Buyer’s obligation to indemnify under Section
7.4. Buyer shall not conduct or authorize any physically intrusive testing of,
on, or under the Property without first obtaining Seller’s consent as to the
timing and scope of work to be performed.
7.3    Title and Survey.


7.3.1    Within five (5) days after the Opening of Escrow, Seller shall obtain
(at its sole cost and expense) and deliver to Buyer an updated abstract of title
to the real property. Upon receipt of the abstract of title, Buyer shall obtain
a preliminary report of title prepared by the title department of Escrow Holder
regarding the Property (“Title Commitment”). Buyer shall have until the later of
(a) twenty-five (25) business days following the Opening of Escrow, or (ii)
twenty (20) business days following Buyer’s receipt of the Title Commitment and
any survey provided to Buyer pursuant to Section 7.3.2 below (“Title Objection
Period”) in which to give Seller written notice of any objections Buyer has, in
Buyer’s sole and absolute discretion, to any matters shown on the Title
Commitment (“Title Objection Notice”). All objections raised by Buyer in the
manner herein provided are hereafter called “Objections.” Seller shall notify
Buyer within fifteen (15) days following Buyer’s delivery of the Title Objection
Notice (“Seller’s Cure Period”) whether or not Seller elects to remedy or remove
the Objections. In the event Seller elects not to remedy or cause the removal of
any Objections within Seller’s Cure Period, then Buyer, within ten (10) days
after the expiration of Seller’s Cure Period, shall deliver to Seller written
notice electing, in Buyer’s sole and absolute discretion, to either
(i) terminate this Agreement, or (ii) unconditionally waive any such Objections,
failing which Buyer shall conclusively be deemed to have elected (i) above. Any
new title or survey information received by Seller or Buyer after the expiration
of the Title Objection Period or Seller’s Cure Period, as applicable, from a
supplemental title report, survey, or other source which is not the result of
the acts or omissions of Buyer or its agents, contractors or invitees (each, a
“New Title Matter”) shall be subject to the same procedure provided in this
Section 7.3 (and the Date of Closing shall be extended commensurately if the
Closing would have occurred but for those procedures being implemented for a New
Title Matter), except that the Buyer’s Title Objection Period and Seller’s Cure
Period for any New Title Matters shall be five (5) business days each. Close of
Escrow shall be delayed as needed to accommodate such additional time periods.
7.3.2    Within three (3) days after the Opening of Escrow, Seller shall provide
Buyer with a copy of any existing survey of the Property in Seller’s possession
or



--------------------------------------------------------------------------------



control. Buyer may elect to obtain a new survey or revise, modify, or re-certify
an existing survey of the Property as necessary in order for the title
department of Escrow Holder to delete the survey exception from title or to
otherwise satisfy Buyer’s objectives.
7.4    Buyer’s Due Diligence. Buyer shall have until the expiration of the Due
Diligence Period (as defined below) to evaluate and analyze the feasibility of
the Property for Buyer’s intended use thereof, including, without limitation,
the zoning of the Property, the physical, environmental and geotechnical
condition of the Property and the economic feasibility of owning and operating
the Property. As used in this Agreement, the term “Due Diligence Period” shall
mean the period commencing on the Opening of Escrow and ending twenty-five (25)
business days thereafter. If, during the Due Diligence Period, Buyer determines
that the Property is not acceptable for any reason whatsoever, Buyer shall have
the right, by giving written notice to Seller on or before the last day of the
Due Diligence Period, to terminate this Agreement. If any inspection or test
disturbs the Property, Buyer will restore the Property to substantially the same
condition as existed prior to the inspection or test. Buyer shall defend,
indemnify, and hold Seller and Seller’s tenants, agents, and employees
(collectively, the “Indemnified Parties”) and the Property harmless from and
against any and all losses, costs, damages, claims, or liabilities for physical
damage to persons or property and claims for nonpayment for services and
materials arising out of or in connection with Buyer’s inspection of the
Property as allowed herein, including but not limited to, mechanic’s and
materialmen’s liens arising out of or in connection with Buyer’s inspection of
the Property as allowed herein. The Buyer’s indemnity herein shall survive
termination of this Agreement. Buyer acknowledges that it is relying on its
inspections of the physical and financial aspects of the Property in acquiring
the Property and that the Due Diligence Period allows it an adequate opportunity
to fully evaluate the Property and its suitability for Buyer’s purposes.
7.5    Buyer’s Termination Right. If Buyer exercises the right to terminate this
Agreement in accordance with Sections 7.3 or 7.4 above, this Agreement shall
automatically terminate as of the date the termination notice is given by Buyer,
Escrow Holder shall immediately disburse the Deposit to Buyer and neither party
will have any further obligation to the other, except those obligations that
expressly survive the termination of this Agreement. If Buyer does not exercise
the right to terminate this Agreement in accordance with Sections 7.3 or
Section 7.4 above, this Agreement shall continue in full force and effect. In
the event the Agreement is not terminated within the Due Diligence Period as
permitted in Sections 7.3 or 7.4 hereof, the Deposit shall be non-refundable to
Buyer, except in the event of a Seller default under the Agreement, a failure of
a condition to Buyer’s obligation to close Escrow, or in the event that this
Agreement terminates or is terminated by Buyer or Seller pursuant to Section 13
below as a result of an event of casualty to or condemnation of the Property.


7.6    Contracts. On or before the expiration of the Due Diligence Period, Buyer
shall notify Seller in writing as to which of the Contracts Buyer elects to
assume at Closing, in Buyer’s sole and absolute discretion. Seller shall notify
the vendors under those Contract(s) which Buyer has not agreed to assume and,
provided that Closing occurs hereunder, such



--------------------------------------------------------------------------------



Contracts shall terminate effective as of the Date of Closing. Seller shall not
be obligated to terminate any Contracts that result in the payment by Seller of
a fee or penalty or which may not be terminated pursuant to their terms. Seller
shall cooperate with Buyer, both before and after the Close of Escrow, to obtain
any approvals or consents required to assign any Contracts to Buyer, including,
without limitation, sending requests for such approvals or consents to the party
or parties whose consent or approval is required. If Seller fails to timely send
any such request for approval or consent within two (2) business days after
receiving written notice and demand by Buyer therefor, Buyer may do so in
Seller’s name. Seller’s obligations under this Section 7.6 shall survive the
Close of Escrow.
8.    REPRESENTATIONS AND WARRANTIES.
8.1    Seller’s Representations and Warranties. The representations, warranties
and covenants of Seller in this Section 8.1 are a material inducement for Buyer
to enter into this Agreement. Buyer would not purchase the Property from Seller
without such representations, warranties and covenants of Seller. Such
representations, warranties and covenants shall survive the Closing for a period
of twelve (12) months. Notwithstanding anything to the contrary contained in
this Agreement, for any breach of any one or more of the representations or
warranties set forth in this Section 8.1 that first arises or first becomes
known to Buyer after the Close of Escrow, (a) the maximum aggregate liability of
Seller, and the maximum aggregate amount which may be awarded to and collected
by Buyer shall not exceed $500,000.00, and (b) no individual action by Buyer
alleging a breach by Seller of any representation and/or warranty of Seller set
forth in this Section 8.1 may be made, and Seller shall not be liable for any
judgment in any action, unless and until both such action and any final judgment
founded thereon is for an amount in excess of $100,000.00. Seller represents,
warrants and covenants to Buyer as of the date of this Agreement and as of the
Closing as follows:
8.1.1    Seller is a limited partnership duly organized and validly existing and
in good standing under the laws of the State of Oklahoma. Seller has full power
and authority to enter into this Agreement and to perform this Agreement. The
execution, delivery and performance of this Agreement by Seller have been duly
and validly authorized by all necessary action on the part of Seller and all
required consents and approvals have been duly obtained. This Agreement is a
legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms.
8.1.2    All of the Personal Property is described in Exhibit “B” attached
hereto, which to Seller’s knowledge is an accurate and complete list in all
material respects of all tangible and intangible personal property owned by
Seller relating to the ownership, management, operation, maintenance or repair
of the Real Property. All of the Personal Property is located at the Real
Property. Seller has good title to the Personal Property and the Intangible
Property, free and clear of all liens, encumbrances, security interests and
adverse claims of any kind or nature whatsoever, other than liens, encumbrances
and security interests that will be terminated at Closing.



--------------------------------------------------------------------------------



8.1.3    All of the Leases are described in Schedule 1 attached hereto, and to
Seller’s knowledge there are no persons leasing, using or occupying the Real
Property or any part thereof except the tenants under the Leases. All of the
Contracts are described in Schedule 2 attached hereto, which to Seller’s
knowledge is an accurate and complete list of all presently effective contracts,
and agreements relating to the leasing, advertising, promotion, design,
construction, ownership, management, operation, maintenance or repair of the
Real Property. Except as otherwise disclosed in the public records, Seller has
good title to the Leases, the Contracts, and the Approvals (but expressly
excluding any and all architectural plans identified as part of the Approvals)
free and clear of all liens, encumbrances, security interests and adverse claims
of any kind or nature whatsoever, other than liens, encumbrances and security
interests that will be terminated at Closing. All of the Approvals are described
in Schedule 3 attached hereto, which to Seller’s knowledge is an accurate and
complete list in all material respects of all presently effective building
permits, certificates of occupancy, and other certificates, permits, licenses
and approvals relating to the design, construction, ownership, occupancy, use,
management, operation, maintenance or repair of the Real Property. To Seller’s
knowledge all of the copies of the documents that have been prepared by Seller
and delivered to Buyer pursuant to Section 7.1 above are accurate and complete
copies in all material respects of the documents described in Section 7.1 above.
8.1.4    To Seller’s knowledge, all information concerning the Leases is
accurate and complete in all material respects. To Seller’s knowledge, the
Leases are in full force and effect and the full current rent is accruing
thereunder. To Seller’s knowledge, the Leases have not been amended or modified
except as disclosed in writing to Buyer. To Seller’s knowledge, no monthly rent
has been paid more than one (1) month in advance (except as otherwise expressly
permitted or required pursuant to the terms of the Lease) and no security
deposit or prepaid rent has been paid except as otherwise disclosed in writing
to Buyer. No tenant under the Leases is entitled to interest on any security
deposit. To Seller’s knowledge, there is no existing breach or default by the
landlord under the Leases. Seller has received no written notice from any tenant
under the Leases claiming any breach or default by Seller under any of the
Leases. To Seller’s knowledge, no event has occurred or condition exists which,
with or without notice or the passage of time, or both, would constitute a
breach or a default by the landlord under the Leases. Other than liens,
encumbrances and security interests that will be terminated at Closing, Seller
has not assigned, transferred, pledged or encumbered in any manner any of the
Leases or any rents or other amount payable by any tenant thereunder.
8.1.5    To Seller’s knowledge, there is no material defect or deficiency in the
design, construction, fabrication, manufacture or installation of the
structural, roofing, plumbing, or electrical components or systems of the Real
Property or any part thereof. Seller has received no notice of any kind from any
insurance broker, agent or underwriter that any noninsurable condition exists
in, on or about the Real Property or any part thereof. Seller has received no
notice, citation or other written claim alleging any violation of any applicable
building, earthquake, zoning, land use, environmental, antipollution, health,
fire, safety, access and accommodations for the physically handicapped,
subdivision, energy and resource conservation and similar laws, statutes, rules,
regulations and ordinances and all covenants, conditions and restrictions
applicable to the Real Property. As used in this Section 8.1.5, (i)



--------------------------------------------------------------------------------



“Seller’s knowledge” shall mean the current, actual knowledge of Mike D. Case,
without duty of investigation or inquiry, and (ii) a “material defect or
deficiency” shall mean a defect or deficiency that would require a cost or
expediture of $100,000.00 or more to remediate or correct. Mike D. Case shall
have no personal liability for or in connection with any inaccuracy of the
representations and warranties contained in this Section 8.1.5.
8.1.6    Seller has never used the Real Property or any part thereof, and has
never knowingly permitted any person to use the Real Property or any part
thereof, for the production, processing, manufacture, generation, treatment,
handling, storage or disposal of Hazardous Substances, other than Hazardous
Substances customarily used in the operation of, or occupancy by tenants of,
real property similar to the Real Property in compliance with all applicable
Environmental Laws. To Seller’s knowledge, Seller has all permits, licenses and
approvals (which are included in the Approvals) required by all applicable
Environmental Laws for the use and occupancy of, and all operations and
activities in, the Real Property. To Seller’s knowledge and based solely on the
environmental reports in Seller’s possession as delivered to Buyer, no claim,
demand, action or proceeding of any kind relating to any past or present Release
or threatened Release of any Hazardous Substances in, on or under the Real
Property or any past or present violation of any Environmental Laws at the Real
Property has been made or commenced, or is pending.
8.1.7    There is no litigation, arbitration or other legal or administrative
suit, action, proceeding or investigation of any kind pending or to Seller’s
knowledge threatened against or involving Seller relating to the Real Property
or any part thereof except tenant collection matters arising in the ordinary
course of business. To Seller’s knowledge there is no zoning action or
proceeding of any kind, or general or special assessment action, or condemnation
or eminent domain action pending or to Seller’s knowledge threatened with
respect to the Real Property or any part thereof. To Seller’s knowledge, there
is no legal or administrative action or proceeding pending to contest or appeal
the amount of real property taxes or assessments levied against the Real
Property or any part thereof or the assessed value of the Real Property or any
part thereof for real property tax purposes.
8.1.8    To Seller’s knowledge all water, sewer, gas, electric, steam, telephone
and drainage facilities and all other utilities required by law or reasonably
necessary for the full operation, use and occupancy of the Real Property are
installed to the boundary lines of the Real Property, are connected with valid
permits, and are adequate to service the Real Property and to allow compliance
with all applicable laws, and the cost of installation and connection of all
such utilities to the Property has been paid.
8.1.9    Seller is not a “foreign person” as defined in Section 1445 of the
Internal Revenue Code of 1986, as amended, and the Income Tax Regulations
thereunder.
8.1.10    To Seller’s knowledge no withholding of tax or reporting will be
required with respect to the sale of the Property by Seller, except those due in
relation to the transfer of the Real Property or Personal Property.



--------------------------------------------------------------------------------



8.1.11    Seller is solvent, has not made a general assignment for the benefit
of its creditors, and has not admitted in writing its inability to pay its debts
as they become due, nor has Seller filed, nor does it contemplate the filing of,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or any other proceeding for the relief of debts in general, nor to
Seller’s knowledge has any such proceeding been instituted by or against Seller.
8.1.12    Except for CB Richard Ellis, Seller has not dealt with any investment
adviser, real estate broker or finder, or incurred any liability for any
commission or fee to any investment adviser, real estate broker or finder, in
connection with the sale of the Property to Buyer or this Agreement.
8.1.13     Neither Seller nor any person, group, entity or nation that Seller is
acting, directly or indirectly for, or on behalf of, is named by any Executive
Order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) or the United States Treasury Department as a terrorist, “Specially
Designated National and Blocked Person,” or is otherwise a banned or blocked
person, group, entity, or nation pursuant to any law that is enforced or
administered by the Office of Foreign Assets Control, and Seller is not engaging
in the transaction contemplated herein, directly or indirectly, on behalf of, or
instigating or facilitating the transaction contemplated herein, directly or
indirectly, on behalf of, any such person, group, entity or nation. Seller is
not engaging in the transaction contemplated herein, directly or indirectly, in
violation of any laws relating to drug trafficking, money laundering or
predicate crimes to money laundering.
8.1.14    Neither Seller nor, to Seller’s knowledge, any previous owner of the
Property has sold, transferred, conveyed, or entered into any agreement
regarding water or water rights relating to the Property, except as otherwise
expressly set forth in the Title Commitment.
8.2    Buyer’s Representations and Warranties. Buyer represents and warrants to
Seller as follows:
8.2.1    Buyer is a corporation, duly organized, validly existing, and in good
standing under the laws of the State of California.
8.2.2    Buyer has all requisite power and authority to execute and deliver this
Agreement and to carry out its obligations hereunder and the transactions
contemplated hereby. This Agreement has been, and the documents contemplated
hereby will be, duly executed and delivered by Buyer and constitute its legal,
valid, and binding obligation enforceable against it in accordance with its
terms.
8.2.3    None of the funds of Buyer have been or will be derived from any
unlawful activity with the result that the investment of direct or indirect
equity owners in Buyer



--------------------------------------------------------------------------------



is prohibited by law or that the transaction contemplated herein or this
Agreement is or will be in violation of law.
9.    COVENANTS.
9.1    Seller. Seller covenants and agrees with Buyer as follows:
9.1.1    Between the end of the Due Diligence Period and the Closing Date,
Seller shall not execute any additional lease affecting the Real Property or
amend, modify, renew, extend or terminate any of the Leases, the Contracts or
the Approvals in any respect without the prior approval of Buyer, which approval
may be withheld in the sole and absolute discretion of Buyer; provided, and
notwithstanding the foregoing, that any Leases which are executed, amended,
modified, renewed, extended or terminated in the ordinary course of business and
which are substantially consistent with the current leasing practices of Seller,
including, without limitation, rental rates prevailing as of the Opening of
Escrow, shall be deemed to be automatically approved by Buyer. Between the date
of this Agreement and the Closing Date, Seller shall manage, operate, maintain
and repair the Real Property and the Personal Property in the ordinary course of
business substantially in accordance with its current management, operation,
maintenance and repair practices in effect as of the as of the Opening of
Escrow, including, without limitation, maintenance of substantially the same
advertising and marketing programs for the Real Property. Seller shall not
(i) create or agree to any easements, liens, mortgages, or encumbrances that
would affect the Property or Seller’s ability to comply with this Agreement;
(ii) initiate or consent to, or approve any action with respect to zoning or any
other governmental rules or regulations presently applicable to all or any part
of the Real Property; (iii) fail to pay when due and payable all taxes and other
public charges assessed against the Real Property or Seller; (iv) fail to keep
current and free from default any and all secured financing against the Real
Property; or (v) fail to pay in a timely fashion all proper bills for labor or
services for work performed for or on behalf of Seller with respect to the
Property. Between the date of this Agreement and the Closing Date, Seller shall
keep in force its current property insurance.
9.1.2    Between the date of this Agreement and the Closing Date, Seller shall
not use, produce, process, manufacture, generate, treat, handle, store or
dispose of any Hazardous Substances in, on or under the Real Property, or
Release any Hazardous Substances into any air, soil, surface water or
groundwater comprising the Real Property, or knowingly permit any person using
or occupying the Real Property or any part thereof to do any of the foregoing,
other than Hazardous Substances customarily used in the operation of, or
occupancy by tenants of, real property similar to the Real Property in
compliance with all applicable Environmental Laws. Immediately after Seller
obtains any information indicating that any Hazardous Substances may be present
or any Release or threatened Release of Hazardous Substances may have occurred
in, on or under the Real Property (or any nearby real property which could
migrate to the Real Property) or that any violation of any Environmental Laws
may have occurred at the Real Property, Seller shall give written notice thereof
to Buyer with a reasonably detailed description of the event, occurrence or
condition in question. Seller shall



--------------------------------------------------------------------------------



immediately furnish to Buyer copies of all written communications received by
Seller from any person (including notices, complaints, claims or citations that
any Release or threatened Release of any Hazardous Substances or any violation
of any Environmental Laws has actually or allegedly occurred) or given by Seller
to any person concerning any past or present Release or threatened Release of
any Hazardous Substances in, on or under the Real Property (or any nearby real
property which could migrate to the Real Property) or any past or present
violation of any Environmental Laws at the Real Property.
9.1.3    All representations and warranties made by Seller in Section 8.1 above
shall survive the Closing for a period of twelve (12) months. Between the date
of this Agreement and the Closing Date, Seller shall not in any manner sell,
convey, assign, transfer, or encumber the Real Property, the Leases, the
Personal Property, the Contracts or the Approvals, or any part thereof or
interest therein.
9.1.4    Seller shall pay all commissions, fees and expenses due to CB Richard
Ellis (“Seller’s Broker”) in respect of the sale of the Property to Buyer or
this Agreement. Seller hereby agrees to indemnify and hold Buyer harmless from
and against any and all claims for brokerage or finder’s fees or other similar
commissions or compensation made by any and all other brokers or finders
claiming to have dealt with Seller in connection with this Agreement or the
consummation of the transaction contemplated hereby.
9.1.5    Seller shall not dissolve its existing entity and shall remain validly
existing and in good standing under the laws of the State of Oklahoma during the
period commencing on the date of this Agreement and ending on the date that is
twelve (12) months after the Closing Date.
9.1.6    Seller shall indemnify and defend Buyer against and hold Buyer harmless
from all claims, liabilities, losses, damages, costs and expenses, including
reasonable attorneys’ fees and disbursements, arising out of or in connection
with any claim by a third party for injury or property damage relating to the
condition of the Property that occurs before the Close of Escrow.
9.2    Buyer. Buyer covenants and agrees with Seller as follows:
9.2.1    All representations and warranties made by Buyer in Section 8.2 above
shall survive the Closing. Buyer shall use its best reasonable efforts, in good
faith and with diligence, to cause all of the representations and warranties
made by Buyer in Section 8.2 above to be true and correct on and as of the
Closing Date. Buyer shall indemnify and defend Seller against and hold Seller
harmless from all claims, demands, liabilities, losses, damages, costs and
expenses, including reasonable attorneys’ fees and disbursements, that may be
suffered or incurred by Seller if any representation or warranty made by Buyer
in Section 8.2 above was untrue or incorrect in any material respect when made
or that may be caused by any breach by Buyer of any such representation or
warranty.



--------------------------------------------------------------------------------



9.2.2    Buyer hereby agrees to indemnify and hold Seller harmless from and
against any and all claims for brokerage or finder’s fees or other similar
commissions or compensation made by any and all other brokers or finders, other
than Seller’s Broker, claiming to have dealt with Buyer in connection with this
Agreement or the consummation of the transaction contemplated hereby.
9.2.3    Buyer shall indemnify and defend Seller against and hold Seller
harmless from all claims, liabilities, losses, damages, costs and expenses,
including reasonable attorneys’ fees and disbursements, arising out of or in
connection with any claim by a third party for injury or property damage
relating to the condition of the Property that occurs after the Close of Escrow.
10.    ADJUSTMENTS AND PRORATIONS.
10.1    Generally. All taxes, including, without limitation, real estate taxes
(including any supplemental and escape taxes and assessments, even if such taxes
are determined, assessed or imposed after the Close of Escrow) and personal
property taxes, collected rents, laundry income, parking income, furniture
rental, charges for utilities, including water, sewer, gas, and fuel oil, and
for utility services, maintenance services, maintenance and service contracts,
all operating costs and expenses, and all other income, costs, and charges of
every kind which in any manner relate to the operation of the Property (but not
including insurance premiums) shall be prorated to the Date of Closing. If the
amount of said taxes or assessments is not known on the Date of Closing, they
shall be apportioned on the basis of the amounts for the preceding year, and
Buyer and Seller shall, after Closing and outside of Escrow, reconcile such
amounts with one another by prompt and appropriate payment as soon as the
correct amounts can be ascertained. The foregoing reconciliation and payment
obligations shall survive the Close of Escrow. Any deposits on utilities paid by
Seller shall be returned to Seller. The foregoing provisions of this
Section 10.1 shall not apply to any taxes, assessments, or other payments which
are directly payable by tenants under their leases or reimbursable by such
tenants to the owner of the Property, as landlord, under their leases. On the
Date of Closing, Seller shall deliver to Buyer all inventories of supplies on
hand at the Property owned by Seller, if any, at no additional cost to Buyer.
10.2    Rental Income. Rental income from the Property (including, without
limitation, laundry income, late fees and charges, and all other payments
received from tenants under or in connection with the Leases) shall be prorated
as of the Closing Date. Non-delinquent rents shall be prorated to the Closing
Date. Rents delinquent as of the Closing Date, but collected later, shall be
prorated as of the Closing Date when collected. Rents collected after the
Closing Date from tenants whose rental was delinquent at the Closing Date shall
be deemed to apply first to the current rental due at the time of payment and
second to rentals which were delinquent at the Closing Date. Rents collected
after the Closing Date to which Seller is entitled shall be promptly paid to
Seller. For a period of sixty (60) days after the Closing Date, Buyer shall use
reasonable efforts to collect all rents which are delinquent as of the Closing
Date with no obligation to incur any expenses or commence litigation to collect



--------------------------------------------------------------------------------



such rents. Commencing as of sixty-one (61) days after the Closing Date, Seller
may use reasonable efforts, including litigation, to collect any rents
delinquent as of the Closing Date which are still uncollected; provided,
however, in exercising its remedies against tenants as outlined in this Section,
Seller shall not evict any tenant of the Property or otherwise unreasonably
interfere with Buyer’s operation of the Property. With respect to security
deposits, if any, made by tenants at the Property, Buyer shall receive credit
therefor at Closing.
10.3    Proration Period. If any of the items subject to proration hereunder
cannot be prorated at the Closing because the information necessary to compute
such proration is unavailable, or if any errors or omissions in computing
prorations at the Close of Escrow are discovered subsequent to the Close of
Escrow, then such item shall be reapportioned and such errors and omissions
corrected as soon as practicable after the Close of Escrow and the proper party
reimbursed.
10.4    Rent Ready Adjustments. Not more than forty‑eight (48) hours prior to
Close of Escrow, a representative of Buyer and Seller shall conduct an onsite
walk-through of the then-unoccupied rental units on the Property to determine
whether such unoccupied rental units are in “rent ready” condition. With respect
to any rental unit that is vacated on or before five (5) days prior to Close of
Escrow, Seller shall, at Seller’s option, either (i) make such unoccupied rental
unit into a “rent ready” condition, or (ii) provide Buyer with a credit against
the Purchase Price due at Closing, which credit shall be equal to Four Hundred
Dollars ($400.00) per unoccupied rental unit not in “rent ready” condition. With
respect to any rental unit that is vacated later than five (5) days prior to
Close of Escrow, Seller shall have no responsibility or liability to put such
unoccupied rental unit into a “rent ready” condition, and Seller shall not be
required to compensate Buyer if such unit is not “rent ready” condition as of
Close of Escrow. As used herein, “‘rent ready’ condition” means Seller’s
practice and procedures, as of the date of this Agreement, for placing units in
“rent ready” condition.
11.    CLOSING DOCUMENTS
11.1    Seller’s Deliveries. Conditioned upon performance by Buyer hereunder,
Seller shall execute and deliver to Escrow Holder prior to Closing the following
documents:
11.1.1    Deed. A special warranty deed with respect to the Property in the form
of attached Exhibit “D” and subject to the rights of tenants in possession,
taxes not yet due and payable, and any exceptions on Schedule “B” of the final
Title Commitment that Buyer has approved pursuant to Section 7.3.1 above
(“Permitted Exceptions”) (the “Deed”);
11.1.2    Assignment and Assumption of Leases, Contracts and Approvals. An
assignment of all of Seller’s right, title and interest in and to the Leases,
Contracts (but expressly excluding any and all architectural plans identified as
part of the Contracts), and Approvals in the form of attached Exhibit “E”
(“General Assignment”);
11.1.3    Bill of Sale. A bill of sale and general assignment in the form of



--------------------------------------------------------------------------------



attached Exhibit “F”, assigning and transferring to Buyer all of the right,
title, and interest of Seller in and to the Personal Property and the Intangible
Property;
11.1.4    Non-Foreign Certificate. A certification that Seller is not a
non‑resident alien (a foreign corporation, partnership, trust, or estate as
defined in the Internal Revenue Code and Treasury Regulations promulgated
thereunder), in the form of attached Exhibit “G”; and
11.1.5    Tenant Notices. Notices to the tenants under all Leases of the
occurrence of the sale of the Property in the form of attached Exhibit “H”, as
may be modified at the reasonable request of Buyer to conform to the
requirements of applicable law.
11.2    Buyer’s Deliveries. Conditioned upon performance by Seller hereunder,
Buyer shall execute and deliver to Escrow Holder prior to Closing the General
Assignment.
11.3    Other Closing Documents. Each party shall deliver to the other party or
Escrow Holder such duly executed and acknowledged or verified certificates,
affidavits, and other usual closing documents respecting the power and authority
to perform the obligations hereunder and as to the due authorization thereof by
the appropriate corporate, partnership, or other representatives acting for it,
as counsel for the other party or Escrow Holder may reasonably request.
11.4    Closing Documents. All documents to be delivered to Escrow Holder
pursuant to this Section 11 shall hereinafter be referred to as “Closing
Documents”.
12.    COSTS. Seller shall pay all real estate transfer taxes, the cost of all
documentary stamps, the cost to prepare the title abstract, and the costs of a
base standard ALTA Owner’s Policy of Title Insurance and any endorsements to the
title policy (to the extent that Seller has elected to cure any Title Objections
and such endorsements are necessary in connection therewith). The cost of the
base standard ALTA Owner’s Policy of Title Insurance shall not exceed .80/1000
of the Purchase Price. Buyer shall pay the incremental cost for extended ALTA
title insurance coverage, if desired, and the cost of any endorsements to the
title policy (if requested by Buyer). Seller and Buyer shall each pay
one‑half (1/2) of (i) Escrow Holder’s escrow fee (which shall not exceed
$3,000.00 for each half, excluding charges assessed by Escrow Holder for special
services, which shall be paid by the party requesting or using such special
services), (ii) all recording fees, and (iii) other closing costs. Buyer shall
pay the cost to update the survey and the applicable sales tax in relation to
the Personal Property. Each party shall pay its own attorney’s fees.
13.    CASUALTY OR CONDEMNATION. If, before the Closing Date, (i) the
improvements on the Real Property are materially damaged by any casualty, or
(ii) proceedings are commenced for the taking by exercise of the power of
eminent domain of all or a material part of the Property, either Seller or Buyer
shall have the right, by giving notice to the other party thirty (30) days after
Seller gives written notice of the casualty or condemnation to Buyer, to



--------------------------------------------------------------------------------



terminate this Agreement, in which event this Agreement shall automatically
terminate, Escrow Holder shall immediately disburse the Deposit to Buyer, and
neither party will have any further obligation to the other, except those
obligations that expressly survive the termination of this Agreement. For the
purposes of this paragraph, “materially damaged” means damage costing an amount
equal to or exceeding $250,000.00 to repair or any damage that is uninsured
(excluding the deductible under the insurance policy) and “material part” as to
a taking or condemnation means any portion of the improvements on the Real
Property, or any material portion of the parking areas, entry ways or access
points to the Property or any taking resulting in a loss of access to any
utility servicing the Property. If, before the Closing Date, (a) the
improvements on the Real Property are damaged, but not materially damaged, by
any casualty, (b) proceedings are commenced for the taking by exercise of the
power of eminent domain of less than such a material part of the Property, or
(c) Buyer has the right to terminate this Agreement pursuant to the immediately
preceding sentence but Buyer does not exercise such right, then this Agreement
shall remain in full force and effect and, on the Closing Date, one of the
following shall occur, as applicable: (1) Buyer shall accept an assignment from
Seller of the insurance proceeds of Seller’s casualty insurance policy and be
responsible for the deductible insurance payment or (2) the condemnation award
(or, if not theretofore received, the right to receive such award) payable on
account of the taking shall be transferred to Buyer. Seller shall give notice to
Buyer immediately after the occurrence of any damage to the improvements on the
Real Property by any casualty or the commencement of any eminent domain
proceedings. If necessary, the Closing Date shall be postponed until Seller has
given the notice to Buyer required by this Section 13 and the period of thirty
(30) days described in this Section 13 has expired.


14.    ATTORNEYS’ FEES. In any action to enforce or interpret the provisions of
this Agreement, the prevailing party shall be entitled to an award of its
attorneys’ fees and costs.
15.    ASSIGNMENT. Buyer shall have the right, by giving notice to Seller before
the Closing Date, to assign this Agreement or to have Seller convey, assign and
transfer the Property at the Closing in accordance with this Agreement to an
entity related to or affiliated with Buyer or to an entity formed by Buyer to
acquire the Property. Buyer shall provide written notice to Seller no less than
five (5) days prior to Closing of any permitted assignment hereunder.
   
16.    WAIVER. No waiver of any breach of any agreement or provision contained
herein shall be deemed a waiver of any preceding or succeeding breach of any
other agreement or provision herein contained. No extension of time for the
performance of any obligation or act shall be deemed an extension of time for
the performance of any other obligation or act.
17.    GOVERNING LAW; TIME. This Agreement shall be construed under the laws of
the State of Oklahoma. As used in this Agreement, the term “business days” shall
mean all days other than Saturdays, Sundays, national holidays, and holidays
observed in California or in the state in which the Real Property is located, or
both. All periods of time referred to in this Agreement shall include all
business and non-business days unless such period of time specifies



--------------------------------------------------------------------------------



business days; provided, however, that if the date or last date to perform any
act or give a notice with respect to the Agreement shall fall on a day that is
not a business day, such act or notice may be timely performed or given on the
next succeeding business day.
18.    NOTICES. All notices required or permitted to be given hereunder shall be
in writing and sent by overnight delivery service (such as Federal Express), in
which case notice shall be deemed given on the day after the date sent, or by
personal delivery, in which case notice shall be deemed given on the date
received, or by certified mail, in which case notice shall be deemed given
three (3) days after the date sent, or by fax (with copy by overnight delivery
service), in which case notice shall be deemed given on the date sent, to the
appropriate address set forth below or at such other place or places as either
Buyer or Seller may, from time to time, respectively, designate in a written
notice given to the other in the manner described above.
To Seller:
Montclair Parc Apartments Limited Partnership
4200 E. Skelly Drive, Suite 800
Tulsa, OK 74135
Attn: Mike D. Case
Fax No.: (918) 492-4446 
Telephone No.: (918) 492-1983
With a copy to:
Riggs Abney Neal Turpen Orbison & Lewis 
502 West Sixth Street
Tulsa, OK 774119
Attn: Gary L. Neal and Gregory W. Alberty
Fax No.: (918) 587-9708
Telephone No.: (918) 587-3161
To Buyer:
Steadfast Asset Holdings, Inc.
18100 Von Karman, Suite 500
Irvine, California 92612    
Attn: Ana Marie del Rio, Esq.
Fax No.: (949) 852‑0143
Telephone No.: (949) 852‑0700
With a copy to:
Garrett DeFrenza Stiepel LLP
695 Town Center Drive, Suite 500
Costa Mesa, California 92626
Attn: Marcello F. De Frenza, Esq.
Fax No.: (714) 384‑4320
Telephone No.: (714) 384‑4300
(On or before March 9, 2012)
Garrett DeFrenza Stiepel LLP
3200 Bristol Street, Suite 850
Costa Mesa, California 92626
Attn: Marcello F. De Frenza, Esq.
Fax No.: (714) 384‑4320
Telephone No.: (714) 384‑4300 

(After March 9, 2012)




--------------------------------------------------------------------------------



19.    ENTIRE AGREEMENT. This instrument, executed in duplicate, sets forth the
entire agreement between the parties and may not be canceled, modified, or
amended except by a written instrument executed by both Seller and Buyer.
20.    COUNTERPARTS; COPIES. This Agreement may be executed and delivered in any
number of counterparts, each of which so executed and delivered shall be deemed
to be an original and all of which shall constitute one and the same instrument.
Electronic, photocopy and facsimile copies of signatures may be used in place
and stead of original signatures with the same force and effect as originals.
21.    AUTHORITY. The individual(s) executing this Agreement on behalf of each
party hereto hereby represent and warrant that he/she has the capacity, with
full power and authority, to bind such party to the terms and provisions of this
Agreement. The individuals executing this Agreement are not so executing in
their personal capacities, but solely as officers or managers of the entities
named herein in the exercise of the power and authority conferred upon and
vested in said individuals in such capacity. It being understood and agreed that
all of the warranties, indemnities, representations, covenants, undertakings and
agreement herein made on the part of the parties hereto, are undertaken solely
in its corporate or official capacity and not personally on behalf of the
individuals executing on behalf of said parties. No personal liability or
personal responsibility is assumed by or shall at any time be assessed or
enforceable against any such individuals on account of any warranty, indemnity,
representation, covenant, undertaking or agreement contained herein. The
provisions of this Section 21 shall survive Closing.


22.    RECORD ACCESS AND RETENTION. Seller shall provide to Buyer (at Buyer’s
expense) copies of, or shall provide Buyer reasonable access to, such factual
information as may be reasonably requested by Buyer, and in the possession or
control of Seller, or its property manager or accountants, to enable Buyer's
auditor to conduct an audit, in accordance with Rule 3-14 of Securities and
Exchange Commission Regulation S-X, of the income statements of the Property for
the year to date of the year in which Closing occurs plus two (2) prior calendar
years (provided, however, such audit shall not include an audit of management
fees or interest expenses attributable to the Seller). Buyer shall be
responsible for all out-of-pocket costs associated with this audit. Seller shall
reasonably cooperate (at no cost to Seller) with Buyer’s auditor in the conduct
of such audit. In addition, Seller agrees to provide to Buyer or any affiliate
of Buyer, if requested by such auditor, historical financial statements for the
Property, including (without limitation) income and balance sheet data for the
Property, whether required before or after Closing. Without limiting the
foregoing, (i) Buyer or its designated independent or other auditor may audit
Seller’s operating statements of the Property, at Buyer’s expense, and Seller
shall provide such documentation as Buyer or its auditor may reasonably request
in order to complete such audit, and (ii) Seller shall furnish to Buyer such
financial and other information for the calendar years 2010, 2011, and 2012
(year to date) as may be reasonably required by Buyer or any affiliate of Buyer
to make any required filings with the Securities and Exchange Commission or
other governmental authority. Seller’s obligation to



--------------------------------------------------------------------------------



maintain its records for use under this Section 22 shall be an on-going
condition to Closing for Buyer’s benefit until Close of Escrow. Seller shall
maintain its records for use under this Section 22 for a period of not less than
one (1) year after the Closing Date. The provisions of this Section 22 shall
survive Closing.
As provided above, Seller’s obligations under this Section 22 shall be ongoing
through and after the Closing Date and shall constitute a condition to Closing
for Buyer’s benefit until Close of Escrow.
23.    CONTRACT CONSIDERATION.
Buyer shall deliver to Escrow Holder, in addition to and as part of Buyer’s
delivery to Escrow Holder of the Initial Deposit, the sum of ONE HUNDRED
AND 00/100 DOLLARS ($100.00) (“Independent Contract Consideration”). Escrow
Holder shall deliver the Independent Contract Consideration to Seller
immediately following receipt from Buyer without the need for further
instruction from the parties. The parties have bargained for and expressly agree
that the rights and obligations of each party contained in this Agreement,
including, without limitation, Buyer’s obligations to deliver the Independent
Contract Consideration to Seller and the Initial Deposit to Escrow Holder,
constitute sufficient consideration for the other party’s execution and delivery
of this Agreement, including without limitation, Buyer’s exclusive right to
inspect and purchase the Property pursuant to this Agreement and all
contingencies and conditions of Closing for the benefit of Buyer set forth in
this Agreement. The Independent Contract Consideration shall not be construed as
being part of the Deposit for any purpose under this Agreement.
24.    DISCLAIMER. IT IS UNDERSTOOD AND AGREED THAT THE PROPERTY IS BEING SOLD
AND CONVEYED HEREUNDER “AS IS, WHERE IS, WITH ALL FAULTS”, WITH NO RIGHT OF
SETOFF OR REDUCTION IN THE PURCHASE PRICE AND WITHOUT ANY REPRESENTATION OR
WARRANTY BY SELLER EXCEPT AS EXPRESSLY SET FORTH HEREIN. BUYER ACKNOWLEDGES AND
AGREES THAT, EXCEPT FOR THE REPRESENTATIONS, WARRANTIES, AND COVENANTS EXPRESSLY
SET FORTH IN THIS AGREEMENT, SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY
DISCLAIMS ANY AND ALL REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS,
AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH
RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO: (A) THE NATURE, QUALITY
OR CONDITION OF THE PROPERTY; (B) THE INCOME TO BE DERIVED FROM THE PROPERTY;
(C) THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH
BUYER MAY CONDUCT THEREON; (D) THE COMPLIANCE OF OR BY THE PROPERTY OR ITS
OPERATION WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE
GOVERNMENTAL AUTHORITY OR BODY, INCLUDING, BUT NOT LIMITED TO, ANY STATE OR
FEDERAL ENVIRONMENTAL LAW, RULE OR REGULATION; (E) THE HABITABILITY,
MERCHANTABILITY OR



--------------------------------------------------------------------------------



FITNESS OF THE PROPERTY FOR A PARTICULAR PURPOSE; OR (F) ANY OTHER MATTER WITH
RESPECT TO THE PROPERTY, AND BUYER HEREBY WAIVES ANY SUCH REPRESENTATION,
WARRANTY, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES. BUYER ACKNOWLEDGES AND
REPRESENTS THAT BUYER IS ACQUIRING THE PROPERTY BASED SOLELY UPON BUYER’S OWN
INSPECTIONS, INVESTIGATIONS AND FINANCIAL ANALYSIS. BUYER ACKNOWLEDGES IT WILL
HAVE HAD AN ADEQUATE OPPORTUNITY TO INSPECT THE PROPERTY AND PROPERTY RELATED
DOCUMENTS AND INFORMATION AND WILL HAVE CONSULTED WITH SUCH EXPERTS AND
PROFESSIONALS AS IT DEEMS APPROPRIATE. THE PROVISIONS OF THIS SECTION 24 SHALL
SURVIVE THE CLOSE OF ESCROW.


[SIGNATURES APPEAR ON FOLLOWING PAGES]





--------------------------------------------------------------------------------



Seller Signature Page for Purchase and Sale Agreement and Joint Escrow
Instructions dated January 27, 2012 between Montclair Parc Apartments Limited
Partnership and Steadfast Asset Holdings, Inc.




IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the day
and year first above written.


SELLER:


MONTCLAIR PARC APARTMENTS
LIMITED PARTNERSHIP, an Oklahoma
limited partnership


By:    Case Montclair Parc, L.L.C., an
Oklahoma limited liability company, its
general partner


By:
/s/ Mike D. Case
Name:
Mike D. Case
Its:
Manager





STATE OF OKLAHOMA    )
    )    ss.
COUNTY OF TULSA    )
On January 31, 2012, before me, Karen S. Gill, a Notary Public personally
appeared Mike D. Case, who proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of Oklahoma that
the foregoing paragraph is true and correct.


WITNESS my hand and official seal.
    
/s/ Karen S. Gill    
Notary Public


My Comm Expires 7-25-2013            (SEAL)



--------------------------------------------------------------------------------



Buyer Signature Page for Purchase and Sale Agreement and Joint Escrow
Instructions dated January 27, 2012 between Montclair Parc Apartments Limited
Partnership and Steadfast Asset Holdings, Inc.
IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the day
and year first above written.
BUYER:


STEADFAST ASSET HOLDINGS, INC.,
a California corporation


By:
/s/ Rodney F. Emery
Name:
Rodney F. Emery
Its:
President





STATE OF CALIFORNIA    )
    )    ss.
COUNTY OF ORANGE    )
On January 30, 2012, before me, Mona Salama, a Notary Public personally appeared
Rodney F. Emery, who proved to me on the basis of satisfactory evidence to be
the person whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his authorized capacity, and that by his
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.
    
/s/ Mona Salama    
Notary Public                (SEAL)







--------------------------------------------------------------------------------



Escrow Officer Signature Page for Purchase and Sale Agreement and Joint Escrow
Instructions dated January 27, 2012 between Montclair Parc Apartments Limited
Partnership and Steadfast Asset Holdings, Inc.
THE UNDERSIGNED HEREBY ACCEPTS THE FOREGOING PURCHASE AND SALE AGREEMENT AS OF
JANUARY 27, 2012, AND AGREES TO ACT AS ESCROW HOLDER IN ACCORDANCE THEREWITH.
FIRST AMERICAN TITLE INSURANCE COMPANY


By:
/s/ Kathleen Huntsman
 
Escrow Officer












--------------------------------------------------------------------------------



EXHIBIT “A”
Description of Real Property
A tract of land located in the Northwest Quarter of Section 8, Township 10
North, Range 3 West of the Indian Meridian, Oklahoma City, Cleveland County,
Oklahoma, being described as follows: Commencing at the Northwest Corner of the
Northwest Quarter of said Section 8; thence S. 00°02'13" E. along the West line
of said Northwest Quarter a distance of 950 feet to the point of beginning;
thence East a distance of 1,011.50 feet; thence S. 00°02'13" E. and parallel
with the West line of said Northwest Quarter a distance of 1017.22 feet; thence
S. 65°55'43" W., a distance of 29.98 feet; thence N. 24°04'17" W., a distance of
96.06 feet; thence West a distance of 945 feet to a point on the West line of
said Northwest Quarter; thence N. 00°02'13" W. along the West line of said
Northwest Quarter a distance of 941.74 feet to the point of beginning.





--------------------------------------------------------------------------------



EXHIBIT “B”
Personal Property Description
[SEE ATTACHED]





--------------------------------------------------------------------------------



EXHIBIT “C”
Due Diligence Documents


 
CONSTRUCTION / REHABILITATION
1
Plans & Specifications, most current (including civil, landscape, architectural,
structural, mechanical, electrical & fire protection
2
Construction contracts
3
Current capital improvements and schedule over past 3 years & Capital Budget for
next 3 years.
4
Warranties in effect (construction, roof, mechanical equipment, etc.)
5
Copies of all Licenses and Permits, including Business License (with expiration
date & annual costs) and Building Permits (with placed in service date(s))
6
Certificate(s) of Occupancy
7
Tenant work in progress
8
Copies of all Governmental correspondence or notices pertaining to the property
including but not limited to Building Code, Health Code, Zoning and Fire Code
9
Water intrusion log
 
FINANCIAL
1
Monthly Operating Statements, YTD and 3-yr historical; cash flow statements,
income statements, balance sheets
2
Operating Budget. (current year and/or next available)
3
Year-End Financial Statements; Audited for 2010, Audited for past 3 years if
available
4
All mortgages, loan docs, bond doc, regulatory agreements and all other
documents pertaining to any current financing on the property which would be
assumed by Buyer at closing
5
Property Tax Bills & Assessments for current and past 3-yrs (including special
assessments or districts & appeals); any Notices of Delinquency
6
Tax Returns (past 3 years) - For company purchases only
7
Type of Accounting Software:                 
8
Utilities:
 
a. Utility Bills (monthly for past calendar year & YTD) - for any master-metered
utility expenses & residential unit utilities paid by property.
 
b. List of which utilities are paid by Resident & Owner
 
c. List of account numbers for any utility accounts
 
d. Schedule of meters and required deposits (gas, electric, telephone, water)
9
List of existing payables (current & past 30 days, with updates through closing)
 
MANAGEMENT/LEASING/OPERATIONS
1
Monthly Rent Rolls, YTD & for previous year, in Excel (showing, sq ft, mo. rent,
deposits, financial concessions, other concessions, lease term, extension
options, defaults (financial or otherwise), and such other information as Buyer
may require)
2
Security Deposit/Resident Ledgers
3
Market Rent Survey (if available, comparison of subject w/other properties)
4
Occupancy History (monthly YTD & past 3 years)
5
Leases for all tenants and all available tenant correspondence files (including
amendments/letters/agreements)
6
Form of Lease (with all addendums)
7
Schedule of leases under negotiation or leases out for signature.




--------------------------------------------------------------------------------



8
Aged Delinquency Report (showing total rent outstanding) and status of all files
placed for eviction or collection
9
Tenant contact sheet (name, address, phone number)
10
Copies of all operating & management service contracts, including but not
limited to:
 
a. Laundry
 
b. Landscaping
 
c. HVAC
 
d. Janitorial Services
 
e. Security
 
f. Equipment Leases (such as copier, etc.)
 
g. Trash
 
h. Pest Control
 
i. Pool
 
j. Cable/TV (if none, please indicate in writing)
 
k. Advertising
 
l. Fire Extinguisher
 
m. Apartment Furniture Rental
 
n. Alarm Monitoring
 
o. Elevator
 
p. Phone (including any cell phones or pagers for staff)
 
q. Property Management Agreement; indicate whether entity is related party for
disclosure purposes
11
Inventory of Personal Property and Supplies Inventory to be included in sale
12
Current Staff Information (employees, titles, hire dates, salary, unit
information)
13
Current list of all vendors utilized at the property
14
Property Brochure
15
Operations & Maintenance Manuals (if any available on site, please indicate)
 
PHYSICAL ITEMS
1
Site Plan & Elevations
2
Unit Floor Plans (w/sq. footage)
3
Property Information (including number of pools, spas, dumpsters (with size),
year built)
4
Property Photos (including aerial photos if available)
5
Model Units, if any (apt. #, bedrooms, rent loss)
6
Building (# of bldgs., storage units, laundry rooms)
7
Parking (carport, garages, or open spaces & number of each type)
8
Insurance
 
a. Certificates
 
b. Copies of all insurance policies (last 3-yrs)
 
c. Loss runs (YTD and last 2-yrs)
 
d. Invoices & premium amount(s) for prior year & YTD, along with payment support
(check copies)
9
List of fire safety equipment, such as smoke sensors, suppression devices, etc.
(including system type, rating, map of locations, etc.)
 
THIRD PARTY REPORTS
1
All existing reports, including, (but not limited to):
2
a. Soils or Geotechnical Report
3
b. Phase I Environmental Report




--------------------------------------------------------------------------------



4
c. Property Condition Report
5
d. Lead-Based Paint Report
6
e. Mold Report
7
f. Asbestos Report
8
g. O & M Plan (if any)
9
h. Engineering study or inspection
10
i. Termite
11
j. Radon
12
k. Appraisal (if dated w/n 24 months)
13
l. Certified As-Built ALTA Survey
 
TITLE AND OTHER
1
Title Insurance Commitment and all recorded documents referenced therein.
2
Zoning Report(s), Compliance Letters & Description (also any ordinances,
amendments, special use permits, etc.)
3
Hazard Zone Designations & Maps: Flood, Wind, Hail, Tornado, other
4
Disclosure of any legal matters affecting the property or collection of rents or
deposits; information on any pending litigation
5
Agreements, bonds affecting property (if any)
6
City or County Development Agreements (if any)
7
Condo/Association Documents (if applicable)
 
a. Articles of Incorporation
 
b. Bylaws
 
c. Declaration of Horizontal Regime
 
d. CC&Rs
 
CAPITAL SOURCE - SPECIFIC INFORMATION: REIT
1
REIT Property Services Questionnaire
2
Trial balance: Prior year & most recent quarter-end and YTD of current year (in
Excel format if possible)
3
General Ledgers: Prior year & most recent quarter-end and YTD of current year
(in Excel format if possible)
4
Cash Disbursement Journel: Prior year & most recent quarter-end and YTD of
current year
5
Monthly Bank Statements & Reconciliations: Prior year & most recent quarter-end
and YTD of current year
6
Check Register: Monthly for most recent quarter-end and YTD of current year
7
AP Aging Detail: Year-end prior year & most recent quarter-end and YTD of
current year
8
Invoices & Payment Support: Access to a reasonable number of invoices and
payment support detail for prior year & most recent quarter-end and YTD of
current year (selections made by auditors)
9
Payroll Selections & Support: 2-mos of payroll selections (made by auditors) and
detail support to include the inputs to the amounts, such as timecards,
reimbursement calculations, agreements or contracts, etc., as necessary, to
support and recalculate the payroll amounts in the financial statements.
10
Lease Selections: 25 selections (made by auditors) with copies of back-up for
rents received, for both tenant portion and any housing authority portion paid.






--------------------------------------------------------------------------------



EXHIBIT “D”
Form of Deed


After recordation, return to:






                
18100 Von Karman, Suite 500
Irvine, California 92612    
Attn: Ana Marie del Rio, Esq.


 


















Space Reserved For Recording Information



Special Warranty Deed


MONTCLAIR PARC APARTMENTS LIMITED PARTNERSHIP, an Oklahoma limited partnership
(the “Grantor”), having a mailing address of                 , in consideration
of the sum of TEN AND NO/100 DOLLARS ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
does hereby grant, bargain, sell and convey unto            , a          (the
“Grantee”), having a mailing address of 18100 Von Karman, Suite 500, Irvine,
California 92612, the real property and improvements described on Exhibit “A”
attached hereto and made a part hereof, commonly known as Montclair Parc
Apartments, together with improvements and appurtenances, if any (the
“Property”), and warrants, and shall defend, the title to the same against any
and all acts, conveyances, liens and encumbrances affecting such property made
or suffered to be made by, through, or under Grantor, but not otherwise and
subject to those exceptions shown on attached Exhibit “B” (“Permitted
Exceptions”).





--------------------------------------------------------------------------------









TO HAVE AND TO HOLD the Property unto the Grantee, and Grantee’s successors and
assigns forever.


EXECUTED the _____ day of             , 20_____.


GRANTOR:
MONTCLAIR PARC APARTMENTS LIMITED PARTNERSHIP, an Oklahoma limited partnership


By:    Case Montclair Parc L.L.C., an Oklahoma limited liability company, its
general partner




By:    
Name: Mike D. Case
Its: Manager






--------------------------------------------------------------------------------



STATE OF ___________________    )
    )    ss.
COUNTY OF _______________    )
On                 , before me,                         , a Notary Public
personally appeared                                 , who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of
_________________ that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.
    
    
Notary Public            (SEAL)





--------------------------------------------------------------------------------



EXHIBIT “A”


LEGAL DESCRIPTION


A tract of land located in the Northwest Quarter of Section 8, Township 10
North, Range 3 West of the Indian Meridian, Oklahoma City, Cleveland County,
Oklahoma, being described as follows: Commencing at the Northwest Corner of the
Northwest Quarter of said Section 8; thence S. 00°02'13" E. along the West line
of said Northwest Quarter a distance of 950 feet to the point of beginning;
thence East a distance of 1,011.50 feet; thence S. 00°02'13" E. and parallel
with the West line of said Northwest Quarter a distance of 1017.22 feet; thence
S. 65°55'43" W., a distance of 29.98 feet; thence N. 24°04'17" W., a distance of
96.06 feet; thence West a distance of 945 feet to a point on the West line of
said Northwest Quarter; thence N. 00°02'13" W. along the West line of said
Northwest Quarter a distance of 941.74 feet to the point of beginning.





--------------------------------------------------------------------------------



EXHIBIT “B”


PERMITTED EXCEPTIONS







--------------------------------------------------------------------------------



EXHIBIT “E”
Form of General Assignment
ASSIGNMENT AND ASSUMPTION
OF LEASES, CONTRACTS AND APPROVALS

THIS ASSIGNMENT AND ASSUMPTION OF LEASES, CONTRACTS AND APPROVALS (this
“Assignment”) is made as of the      day of         , 20__, by and between
MONTCLAIR PARC APARTMENTS LIMITED PARTNERSHIP, an Oklahoma limited partnership
(“Assignor”), and _____________________________, a(n) ______________________
(“Assignee”).
W I T N E S S E T H:
For good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Assignor and Assignee hereby agree as follows:
1.Assignor hereby sells, transfers, assigns and conveys to Assignee the
following:
a.All right, title and interest of Assignor in and to those certain leases
described on Exhibit A attached hereto and made a part hereof (collectively, the
“Leases”), relating to the leasing of apartment units in or on that certain land
and improvements located in the County of Oklahoma, State of Oklahoma, more
particularly described in the rent roll and in Exhibit B attached hereto, and
all of the rights, interests, benefits and privileges of the lessor thereunder,
and all prepaid rents and security and other deposits held by Assignor under the
Leases and not credited to Assignee under the Purchase Agreement (defined below)
or credited or returned to tenants, but subject to all terms, conditions,
reservations and limitations set forth in the Leases.
b.    To the extent assignable, all right, title and interest of Assignor in and
to those certain contracts set forth on Exhibit C attached hereto and made a
part hereof, and all warranties, guaranties, indemnities and claims, if any
(including, without limitation, for workmanship, materials and performance) and
which exist or may hereafter exist against any contractor, subcontractor,
manufacturer or supplier or laborer or other services relating thereto
(collectively, the “Contracts”).
c.    To the extent assignable, all right, title and interest of Assignor in and
to those certain approvals, plans, studies and surveys set forth on Exhibit D
attached hereto and made a part hereof (collectively, the “Approvals”). Assignee
acknowledges and agrees that Assignor’s rights in and to any and all
architectural plans and drawings, and the assignment of such rights by Assignor
hereunder, is expressly subject to any ownership rights held or retained by the
author(s) thereof



--------------------------------------------------------------------------------



2.    This Assignment is given pursuant to that certain Purchase and Sale
Agreement and Joint Escrow Instructions (as amended, the “Purchase Agreement”)
dated as of January 27, 2012, between Assignor and Assignee, providing for,
among other things, the conveyance of the Leases, the Contracts and the
Approvals.
3.    Assignee hereby accepts the assignment of the Leases, the Contracts and
the Approvals and agrees to assume and discharge, in accordance with the terms
thereof, (a) all of the obligations thereunder from and after the date hereof.
4.    Assignor agrees to indemnify, defend and hold harmless Assignee from and
against any and all claims, damages, liabilities, losses, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
asserted against or suffered or incurred by Assignee as a result of or in
connection with any liabilities or obligations under the Leases, the Contracts
or the Approvals relating to periods prior to the date hereof. Assignee hereby
agrees to indemnify and hold harmless Assignor from and against any and all
claims, damages, liabilities, losses, costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) resulting by reason of
Assignee’s failure to perform any of the obligations assumed by Assignee
hereunder.
5.    In any action to enforce the provisions of this Assignment, the prevailing
party shall be entitled to an award of its attorneys’ fees and costs. This
Assignment may be executed in any number of counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same Assignment. The terms, covenants and conditions
hereof shall inure to the benefit of and be binding upon the respective parties
hereto, their heirs, executors, administrators, successors and assigns. Any
alteration, change or modification of or to this Assignment, in order to become
effective, must be made in writing and in each instance signed on behalf of each
party to be charged. No provision of this Assignment that is held to be
inoperative, unenforceable or invalid shall affect the remaining provisions, and
to this end all provisions of this Agreement shall be severable. This Assignment
shall be governed by the laws of the State of Oklahoma.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Assignment as of the date
first above written.
ASSIGNOR:


MONTCLAIR PARC APARTMENTS LIMITED PARTNERSHIP, an Oklahoma limited partnership


By:    Case Montclair Parc L.L.C., an Oklahoma limited liability company, its
general partner


By:    
Name: Mike D. Case
Its: Manager




ASSIGNEE:


,
    


 
By:    
Name:    
Its:    

Exhibit A    Leases
Exhibit B    Description of the Property
Exhibit C    Contracts
Exhibit D    Approvals


ACKNOWLEDGEMENTS ON NEXT PAGE



--------------------------------------------------------------------------------



STATE OF ___________________    )
    )    ss.
COUNTY OF _______________    )
On                 , before me,                         , a Notary Public
personally appeared                                 , who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of
_________________ that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.
    
    
Notary Public                (SEAL)




STATE OF ___________________    )
    )    ss.
COUNTY OF _______________    )
On                 , before me,                         , a Notary Public
personally appeared                                 , who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of
_________________ that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.
    
    
Notary Public                (SEAL)





--------------------------------------------------------------------------------



Exhibit A


Leases


[To be Attached]



--------------------------------------------------------------------------------



Exhibit B


Description of the Property


[To be Attached]



--------------------------------------------------------------------------------



Exhibit C


Contracts


[To be Attached]



--------------------------------------------------------------------------------



Exhibit D


Approvals


[To be Attached]





--------------------------------------------------------------------------------



EXHIBIT “F”
Form of Bill of Sale and General Assignment
BILL OF SALE AND GENERAL ASSIGNMENT
Know all men by these presents, that MONTCLAIR PARC APARTMENTS LIMITED
PARTNERSHIP, an Oklahoma limited partnership (“Grantor”), for and in
consideration of the sum of ten dollars and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
does bargain, sell, grant, transfer, assign, and convey to
_________________________ (“Grantee”) all of its right, title, and interest, if
any, in and to any and all (i) tangible personal property owned by Grantor and
now at, in or upon or used in connection with the property commonly known as
10900 S. Pennsylvania Ave., located in Oklahoma City, County of Oklahoma and
State of Oklahoma (“Property”), and more particularly described on Exhibit A
attached hereto, and (ii) intangible personal property in connection with or
arising out of the ownership of the Property. The term “Property” shall not
include, and Grantor is not hereby assigning or conveying to Grantee, the
personal property listed on Exhibit B attached hereto and made a part hereof
(the “Excluded Property”).


PROVIDED, HOWEVER, THAT IT IS AGREED AND UNDERSTOOD THAT THE PROPERTY IS USED,
IS SOLD “AS IS” AND WITH ALL FAULTS AND “WHERE IS” AND GRANTOR EXPRESSLY
DISCLAIMS ANY AND ALL WARRANTIES, EXPRESS OR IMPLIED, WITH REGARD TO THE
PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY OF FITNESS OR
MERCHANTABILITY, QUALITY, DESIGN AND SUITABILITY OF THE ASSETS IN ANY RESPECT OR
IN CONNECTION WITH, OR FOR THE PURPOSES AND USES OF, GRANTEE, EXCEPT AS
OTHERWISE SET FORTH IN THAT CERTAIN PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS DATED JANUARY 27, 2012 (THE “AGREEMENT”), AS MAY HAVE BEEN AMENDED,
BETWEEN GRANTOR, AS “SELLER” AND GRANTEE, AS “BUYER”, INCLUDING, WITHOUT
LIMITATION, THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THE AGREEMENT.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Grantor has executed this Bill of Sale and General
Assignment as of the ____ day of ___________________, 20__.
MONTCLAIR PARC APARTMENTS LIMITED PARTNERSHIP, an Oklahoma limited partnership


By:    Case Montclair Parc L.L.C., an Oklahoma limited liability company, its
general partner


By:    
Name: Mike D. Case
Its: Manager





STATE OF ___________________    )
    )    ss.
COUNTY OF _______________    )


On                 , before me,                 , a Notary Public personally
appeared __________________, who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of
_________________ that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.
    
    
Notary Public                (SEAL)



--------------------------------------------------------------------------------



Exhibit A


Legal Description


A tract of land located in the Northwest Quarter of Section 8, Township 10
North, Range 3 West of the Indian Meridian, Oklahoma City, Cleveland County,
Oklahoma, being described as follows: Commencing at the Northwest Corner of the
Northwest Quarter of said Section 8; thence S. 00°02'13" E. along the West line
of said Northwest Quarter a distance of 950 feet to the point of beginning;
thence East a distance of 1,011.50 feet; thence S. 00°02'13" E. and parallel
with the West line of said Northwest Quarter a distance of 1017.22 feet; thence
S. 65°55'43" W., a distance of 29.98 feet; thence N. 24°04'17" W., a distance of
96.06 feet; thence West a distance of 945 feet to a point on the West line of
said Northwest Quarter; thence N. 00°02'13" W. along the West line of said
Northwest Quarter a distance of 941.74 feet to the point of beginning.







--------------------------------------------------------------------------------



Exhibit B


Excluded Property


All computer software and computer programs.







--------------------------------------------------------------------------------



EXHIBIT “G”
Form of Non-Foreign Certificate
CERTIFICATE OF NON-FOREIGN STATUS
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform             , a(n)                  (“Transferee”), that withholding
of tax is not required upon the disposition of a U.S. real property interest by
            , a(n)                  (“Transferor”), the undersigned hereby
certifies to Transferee the following on behalf of Transferor:
1.    Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations);
2.    Transferor’s U.S. employer identification number is _____________; and
3.    Transferor’s office address is ________________________________________.
Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
Under penalties of perjury, the undersigned declares that the undersigned has
examined this certification and to the best of the undersigned’s knowledge and
belief it is true, correct and complete, and the undersigned further declares
that the undersigned has authority to sign this document on behalf of
Transferor.
Dated as of ____________________, 20__.
, 
a(n)     
By:    
Name:    
Title:    






--------------------------------------------------------------------------------



STATE OF ___________________    )
    )    ss.
COUNTY OF _______________    )


On                 , before me,         ________    , a Notary Public personally
appeared                                 , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of
_________________ that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.
    
    
Notary Public                (SEAL)





--------------------------------------------------------------------------------



EXHIBIT “H”
Form Of Tenant Notice
____________________, 20__


TO:
 



Re:    Notice of Lease Assignment and Transfer of Security Deposit


This letter is to notify you that the property commonly known as
_________________ (“Property”) has this date been sold and the ownership
transferred.
In connection with this sale, all of the interest of the lessor under your lease
of space in the Property, together with your security deposit in the amount of
$__________, have been transferred to the new owner. You are hereby notified
that, from and after the date hereof and until further notice, all future
payments under your lease should be made payable to “_____________” and mailed
to __________________________. In addition, all questions or other matters
regarding your lease should be directed to the ___________________ at (_____)
____________________.
Thank you for your cooperation.
Very truly yours, 

    ,
a     
By:    
Name:    
Title:    








--------------------------------------------------------------------------------



SCHEDULE 1
LEASES
[SEE ATTACHED]





--------------------------------------------------------------------------------



SCHEDULE 2
CONTRACTS
All Contracts included in the documents delivered to Buyer pursuant to Section
7.1 of the Agreement.





--------------------------------------------------------------------------------



SCHEDULE 3
APPROVALS
All Approvals included in the documents delivered to Buyer pursuant to Section
7.1 of the Agreement.



